DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US156/528,775 which issued as US 10,768,445 on 9/8/20 and is a continuation of US 15/251,007 which issued as US 10,416,476 on 9/17/19.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/251,007.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/4/20, 10/13/20, 2/17/21,and 9/7/21 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of these claims provides “a composition for manufacturing” the multifocal contact lens or hydrogel.  The independent claim is for a final product, a contact lens in a buffer solution, but each of these claims provides for raw materials to make that product without providing a method of making the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chehab et al (US 2014/0036225), cited by applicant, in view of Back (US 2012/0113386), cited by applicant. 
Regarding Claim 1
Regarding Claim 2: Chehab in view of Back discloses the invention as described in Claim 1 and Chehab further teaches satisfying the condition: 0.01% <ConA <0.25% is satisfied (¶32).  
Regarding Claim 3: Chehab in view of Back discloses the invention as described in Claim 3 and Chehab further teaches satisfying the condition: 0.05% <ConA <0.25% is satisfied (¶32).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chehab et al (US 2014/0036225), cited by applicant, in view of Back (US 2012/0113386), cited by applicant, in further view of Argal et al (US 2013/0109779).
Regarding Claim 4: As best understood, Chehab in view of Back discloses the invention as described in Claim 1 but does not specifically teach  a composition for manufacturing the lens comprising a blue-light blocking agent, specifically 4-(phenyldiazenyl) phenyl methacrylate.  However, in a similar field of endeavor, Argal teaches the addition of 4-(phenyldiazenyl) phenyl methacrylate (¶374) as a blue-light blocking agent (¶86) in a contact lens.  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Chehab and Back with the blue-light blocking agent of Argal for the purpose of protecting the retina from damage (¶24).  

Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chehab et al (US 2014/0036225), cited by applicant, in view of Back (US 2012/0113386), cited by applicant, in further view of Pearson et al (US 8,360,576) in further view of Myung et al (US 2007/0126982). 
Regarding Claim 5: As best understood, Chehab in view of Back discloses the invention as described in Claim 1 but does not specifically teach a composition for manufacturing a hydrogel.  However, in a similar field of endeavor, Pearson teaches compositions for manufacturing hydrogels comprising 2-hydroxyethyl methacrylate (col 16 lines 9-10), methacrylic acid (col 15 line 11), glycerol (col 15 line 26),  N-vinyl-2-pyrrolidinone (col 15 line 30), and ethylene glycol dimethacrylate (col 16 line 42).  It would have been obvious to one of ordinary skill in the art before the effective filing date to try make the contact lens of Chehab and Back using the materials of Pearson with a reasonable expectation of success for the purpose of making the contact lens a hydrogel lens.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the Sinclair & Carroll Co. v. Interchemical Corp.,  65 USPQ 297 (1945). Chehab in view of Back in further view of Pearson does not specifically teach the composition including 2-hydroxyl-2-methyl-propiophenone.  However, in a similar field of endeavor, Myung teaches the use of  2-hydroxyl-2-methyl-propiophenone (¶25).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Chehab, Back, and Pearson with the  2-hydroxyl-2-methyl-propiophenone of Myung for the purpose of curing the compounds to create the final product (Pearson, col 19 lines 20-25).  
Regarding Claim 6: As best understood, Chehab in view of Back discloses the invention as described in Claim 1 but does not specifically teach a composition for manufacturing a hydrogel.  However, in a similar field of endeavor, Pearson teaches compositions for manufacturing hydrogels comprising 2-hydroxyethyl methacrylate (col 16 lines 9-10), methacrylic acid (col 15 line 11), glycerol (col 15 line 26),  and ethylene glycol dimethacrylate (col 16 line 42).  It would have been obvious to one of ordinary skill in the art before the effective filing date to try make the contact lens of Chehab and Back using the materials of Pearson with a reasonable expectation of success for the purpose of making the contact lens a hydrogel lens.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice.  Sinclair & Carroll Co. v. Interchemical Corp.,  65 USPQ 297 (1945). Chehab in view of Back in further view of Pearson does not specifically teach the composition including 2-hydroxyl-2-methyl-propiophenone.  However, in a similar field of endeavor, Myung teaches the use of  2-hydroxyl-2-methyl-propiophenone (¶25).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Chehab, Back, and Pearson with the  2-hydroxyl-2-methyl-propiophenone of Myung for the purpose of curing the compounds to create the final product (Pearson, col 19 lines 20-25).  
Regarding Claim 9: As best understood, Chehab in view of Back discloses the invention as described in Claim 1 but does not specifically teach a composition for manufacturing a hydrogel.  However, in a similar field of endeavor, Pearson teaches compositions for manufacturing hydrogels comprising 2-hydroxyethyl methacrylate (col 16 lines 9-10), glycerol (col 15 line 26), and ethylene glycol dimethacrylate (col 16 line 42).  It would have been obvious to one of ordinary skill in the art before the Sinclair & Carroll Co. v. Interchemical Corp.,  65 USPQ 297 (1945). Chehab in view of Back in further view of Pearson does not specifically teach the composition including 2-hydroxyl-2-methyl-propiophenone.  However, in a similar field of endeavor, Myung teaches the use of  2-hydroxyl-2-methyl-propiophenone (¶25).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Chehab, Back, and Pearson with the  2-hydroxyl-2-methyl-propiophenone of Myung for the purpose of curing the compounds to create the final product (Pearson, col 19 lines 20-25).  

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chehab et al (US 2014/0036225), cited by applicant, in view of Back (US 2012/0113386), cited by applicant, in further view of Pearson et al (US 8,360,576) in further view of in further view of Lee et al (US 10,371,965) in further view of Myung et al (US 2007/0126982). 
Regarding Claim 7: As best understood, Chehab in view of Back discloses the invention as described in Claim 1 but does not specifically teach a composition for manufacturing a hydrogel.  However, in a similar field of endeavor, Pearson teaches compositions for manufacturing hydrogels comprising 2-hydroxyethyl methacrylate (col 16 lines 9-10), methacrylic acid (col 15 line 11), glycerol (col 15 line 26),  and ethylene glycol dimethacrylate (col 16 line 42).  It would have been obvious to one of ordinary skill in the art before the effective filing date to try make the contact lens of Chehab and Back using the materials of Pearson with a reasonable expectation of success for the purpose of making the contact lens a hydrogel lens. Pearson does not specifically teach the use of 1,1,1-trimethylol propane trimethacrylate.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the composition of Pearson with 1,1,1-trimethylol propane trimethacrylate with a reasonable expectation of success because Lee teaches a contact lens composition comprising a combination of crosslinking agents including 1,1,1-trimethylol propane 1 (col 5 lines 60-64). “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice.  Sinclair & Carroll Co. v. Interchemical Corp.,  65 USPQ 297 (1945). Chehab in view of Back in further view of Pearson and Lee does not specifically teach the composition including 2-hydroxyl-2-methyl-propiophenone.  However, in a similar field of endeavor, Myung teaches the use of  2-hydroxyl-2-methyl-propiophenone (¶25).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Chehab, Back, Pearson, and Lee with the  2-hydroxyl-2-methyl-propiophenone of Myung for the purpose of curing the compounds to create the final product (Pearson, col 19 lines 20-25).  
Regarding Claim 8: As best understood, Chehab in view of Back discloses the invention as described in Claim 1 but does not specifically teach a composition for manufacturing a hydrogel.  However, in a similar field of endeavor, Pearson teaches compositions for manufacturing hydrogels comprising 2-hydroxyethyl methacrylate (col 16 lines 9-10), methacrylic acid (col 15 line 11), glycerol (col 15 line 26),  N-vinyl-2-pyrrolidinone (col 15 line 30) and ethylene glycol dimethacrylate (col 16 line 42).  It would have been obvious to one of ordinary skill in the art before the effective filing date to try make the contact lens of Chehab and Back using the materials of Pearson with a reasonable expectation of success for the purpose of making the contact lens a hydrogel lens. Pearson does not specifically teach the use of 1,1,1-trimethylol propane trimethacrylate or glycerol monometacrylate.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the composition of Pearson with 1,1,1-trimethylol propane trimethacrylate and glycerol monometacrylate with a reasonable expectation of success because Lee teaches a hydrogel contact lens composition comprising a combination of crosslinking agents including 1,1,1-trimethylol propane trimethacrylate and 2 (col 5 lines 60-64) and a combination of hydrophilic acrylic monomers including glycerol monomethacrylate, 2-hydroxyethyl methacrylate, and methacrylic acid3 (col 5 lines 38-49“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice.  Sinclair & Carroll Co. v. Interchemical Corp.,  65 USPQ 297 (1945). Chehab in view of Back in further view of Pearson and Lee does not specifically teach the composition including 2-hydroxyl-2-methyl-propiophenone.  However, in a similar field of endeavor, Myung teaches the use of  2-hydroxyl-2-methyl-propiophenone (¶25).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Chehab, Back, Pearson, and Lee with the  2-hydroxyl-2-methyl-propiophenone of Myung for the purpose of curing the compounds to create the final product (Pearson, col 19 lines 20-25).  
Regarding Claim 10: As best understood, Chehab in view of Back discloses the invention as described in Claim 1 but does not specifically teach a composition for manufacturing a hydrogel.  However, in a similar field of endeavor, Pearson teaches compositions for manufacturing hydrogels comprising 2-hydroxyethyl methacrylate (col 16 lines 9-10), glycerol (col 15 line 26), and ethylene glycol dimethacrylate (col 16 line 42).  It would have been obvious to one of ordinary skill in the art before the effective filing date to try make the contact lens of Chehab and Back using the materials of Pearson with a reasonable expectation of success for the purpose of making the contact lens a hydrogel lens. Pearson does not specifically teach the use of glycerol monometacrylate.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the composition of Pearson with glycerol monometacrylate with a reasonable expectation of success because Lee teaches a hydrogel contact lens composition comprising a combination of hydrophilic acrylic monomers including glycerol monomethacrylate and 2-hydroxyethyl methacrylate4 (col 5 lines 38-49).  “It is prima facie obvious to In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice.  Sinclair & Carroll Co. v. Interchemical Corp.,  65 USPQ 297 (1945). Chehab in view of Back in further view of Pearson and Lee does not specifically teach the composition including 2-hydroxyl-2-methyl-propiophenone.  However, in a similar field of endeavor, Myung teaches the use of  2-hydroxyl-2-methyl-propiophenone (¶25).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Chehab, Back, Pearson, and Lee with the  2-hydroxyl-2-methyl-propiophenone of Myung for the purpose of curing the compounds to create the final product (Pearson, col 19 lines 20-25).  

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237. The examiner can normally be reached Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/4/22


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 EGDMA is the same cross linking agent taught by Pearson
        2 EGDMA is the same cross linking agent taught by Pearson
        3 Methacrylic acid and 2-hydroxyethyl methacrylate are both used in the composition of Pearson 
        4 2-hydroxyethyl methacrylate is used in the composition of Pearson